MALLARD, Chief Judge.
The defendant contends that it was error under these factual circumstances to find that Parkins was negligent and that Mrs. Plemmons was not contributorily negligent. We do not agree. There was ample evidence upon which to base the factual finding that on the date in question Parkins was negligent in failing to see what he ought to have seen when backing the truck. Bennett v. Young, 266 N.C. 164, 145 S.E. 2d 853 (1966); Murray v. Wyatt, 245 N.C. 123, 95 S.E. 2d 541 (1956).
On the other hand, the evidence was not of such nature that it required, as a matter of law, the finding that Mrs. Plemmons was contributorily negligent. The question of whether she was or was not contributorily negligent in this factual situation was initially for the Hearing Commissioner and, upon appeal, by the full Commission. G.S. 143-291.
The order entered directing that the plaintiff be paid $15,000 is affirmed.
Affirmed.
Judges Morris and Parker concur.